 
 
MYECHECK, INC.


2009 EQUITY INCENTIVE PLAN


ARTICLE I


PURPOSES


The purposes of this MyECheck, Inc., 2009 Equity Incentive Plan (the “Plan”) are
to encourage selected employees, directors and consultants of MyEcheck, Inc.,
together with any successor thereto (the “Company”) and its Affiliates (as
defined below) to acquire a proprietary interest in the growth and performance
of the Company, to generate an increased incentive to contribute to the
Company’s future success and prosperity, thus enhancing the value of the Company
for the benefit of its shareholders, and to enhance the ability of the Company
and its Affiliates to attract and retain exceptionally qualified individuals
upon whom, in large measure, the sustained progress, growth and profitability of
the Company depend.




ARTICLE II


DEFINITIONS


As used in the Plan, the following terms shall have the meanings set forth
below:


(a)           “Affiliate” shall mean (i) any entity that, directly or through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, as determined by the Board
or the Committee.


(b)           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent,
or Other Stock-Based Award granted under the Plan.


(c)           “Award Agreement” shall mean any written agreement, contract, or
other instrument or document evidencing any Award granted under the Plan.


(d)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.


(e)           “Consultant” shall mean a consultant or adviser who provides bona
fide services to the Company or an Affiliate as an independent contractor.
Service as a consultant shall be considered employment for all purposes of the
Plan, except for purposes of satisfying the requirements of Incentive Stock
Options.


(f)           “Committee” shall mean a committee of not fewer than two members,
each of whom is a member of the Board and all of whom are disinterested persons,
as contemplated by Rule 16b-3 (“Rule 16b-3”) promulgated under the Securities
Exchange Act of 1934, as amended (“Exchange Act”) and each of whom is an outside
director for purposes of Section 162(m) of the Code, acting in accordance with
the provisions of Section 3, designated by the Board to administer the Plan.


(g)           “Dividend Equivalent” shall mean any right granted under Section 6
(e) of the Plan.


(h)           “Employee” shall mean any employee of the Company or of any
Affiliate.
 

--------------------------------------------------------------------------------


 
(i)           “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other Securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Board or the Committee.


(j)           “Incentive Stock Option” shall mean an option granted under
Section 6 (a) of the Plan that is intended to meet the requirements of Section
422 of the Code, or any successor provision thereto.


(k)           “Non-Qualified Stock Option” shall mean an option granted under
Section 6 (a) of the Plan that is not intended to be an Incentive Stock Option.


(l)           “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.


(m)           “Other Stock-Based Award” shall mean any right granted under
Section 6 (f) of the Plan.


(n)           “Participant” shall mean any person that renders bona fide
services to the Company (including, without limitation, the following: a person
employed by the Company or an Affiliate in a key capacity; an officer or
director of the Company; a person engaged by the Company as a consultant; or a
lawyer, law firm, accountant or accounting firm) who receives an Award under the
Plan.


(o)           “Performance Award” shall mean any right granted under Section 6
(d) of the Plan.


(p)           “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
government or political subdivision thereof.


(q)            “Released Securities” shall mean shares of Restricted Stock as to
which all restrictions imposed by the Board or the Committee have expired,
lapsed, or been waived.


(r)           “Restricted Stock” shall mean any Share granted under Section 6
(c) of the Plan.


(s)           “Restricted Stock Unit” shall mean any right granted under Section
6 (c) of the Plan that is denominated in Shares.


(t)           “Shares” shall mean the shares of common stock of the Company,
$.001 par value, and such other securities or property as may become the subject
of Awards, or become subject to Awards, pursuant to an adjustment made under
Section 4 (b) of the Plan.


(u)           “Stock Appreciation Right” shall mean any right granted under
Section 6 (b) of the Plan.




ARTICLE III


ADMINISTRATION


(a)           The Plan shall be administered by the Board; provided, however,
that the Board may delegate such administration to the Committee.


(b)           Subject to the provisions of the Plan, the Board and/or the
Committee shall have authority to


(i)           determine the type or types of Awards to be granted to each
Participant under the Plan;


(ii)           determine the number of Shares to be covered by (or with respect
to which payments, rights, or other matters are to be calculated in connection
with) Awards;


(iii)           determine the terms and conditions of any award;
 

--------------------------------------------------------------------------------


 
(iv)           determine the time or times when each Award shall become
exercisable and the duration of the exercise period;


(v)           determine whether, to what extent, and under what circumstances
Awards may be settled in or exercised for cash, Shares, other securities, other
Awards, or other property, or canceled, forfeited, or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended;


(vi)           determine whether, to what extent, and under what circumstances
cash, shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award under the Plan shall be deferred
eitherautomatically or at the election of the holder thereof or of the Board or
the Committee;


(vii)           construe and interpret the Plan;


(viii)           promulgate, amend, and rescind rules and regulations relating
to its administration, and correct defects, omissions and inconsistencies in the
Plan or any Award;


(ix)           consistent with the Plan and with the consent of the Participant,
as appropriate, amend any outstanding Award or amend the exercise date or dates;


(x)           determine the duration and purpose of leaves of absence which may
be granted to Participants without constituting termination of their employment
for the purpose of the Plan; and


(xi)    make all other determinations necessary or advisable for the Plan’s
administration.


(c)           The Board and the Committee’s interpretation and construction of
any provisions of the Plan or of any Award shall be conclusive and final. No
member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award.


(d)           In the case of any Award that is intended to qualify as
performance-based compensation for purposes of Section 162 (m) of the Code, once
the Award is made, neither the Board nor Committee shall have discretion to
increase the amount of compensation payable under the Award that would otherwise
be due upon attainment of the performance goal.




ARTICLE IV


SHARES AVAILABLE FOR AWARDS


(a)           Shares Available.


Subject to adjustment as provided in Section 4 (b) :


(i)           Calculation of Number of Shares Available:


The number of Shares available for granting Awards under the Plan shall be:


(A)   10,000,000.


(ii)           Accounting for Awards.


For purposes of this Article IV,



--------------------------------------------------------------------------------


 
(A)           if an Award (other than a Dividend Equivalent) is denominated in
Shares, the number of Shares covered by such Award, or to which such Award
relates, shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan; and


(B)           Dividend Equivalents and Awards not denominated in Shares shall
not be counted against the aggregate number of Shares available for granting
Awards under the Plan.


(iii)           Sources of Shares Deliverable under Awards.


Any shares delivered pursuant to an Award may consist, in whole or in part, of
authorized and unissued Shares or of Treasury Shares.


(b)           Adjustments.


In the event that the Board or the Committee shall determine that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
purchase, or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Board or the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Board or the Committee
shall, in such manner as it may deem equitable, adjust any or all of


(i)           the number and type of Shares (or other securities or property)
which thereafter may be made the subject of Awards;


(ii)           the number and type of Shares (or other securities or property)
subject to outstanding Awards; and


(iii)           the grant, purchase, or exercise price with respect to any
Award, or, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award;


provided, however, in each case, that with respect to Awards of Incentive Stock
Options no such adjustment shall be authorized to the extent that such authority
would cause the Plan to violate Section 422(b)(1) of the Code or any successor
provision thereto, and; further, provided, however, that the number of Shares
subject to any award denominated in Shares shall always be a whole number.




SECTION V


ELIGIBILITY


Any Employee, Director or Consultant shall be eligible to receive Awards under
the Plan. Any Awards granted to members of the Committee shall be approved by
the Board of Directors of the Company.



--------------------------------------------------------------------------------




SECTION VI


AWARDS


(a)   Options.


The Board and the Committee are hereby authorized to grant Options with the
following terms and conditions and with such additional terms and conditions, in
either  case not inconsistent with the provisions of the Plan, as the Board or
the Committee shall determine:


(i)   Exercise Price.


The exercise price per Share of each Option shall be determined by the Board or
the Committee; provided, however, that such exercise price per Share under any
Incentive Stock Option shall not be less than 100% (110% in the case of a
“10-percent shareholder” as such term is used in Section 422(c)(5) of the
Code) of the Fair Market Value of a Share on the date of grant of such Incentive
Stock Option.


(ii)   Option Term.


The term of each Option shall be fixed by the Board or the Committee, provided
that no Incentive Stock Option shall have a term greater than 10 years (5 years
in the case of a “10-percent shareholder,” as such term is used in Section
422(c)(5) of the Code).


(iii)   Time and Method of Exercise.


The Board or the Committee shall determine the time or times at which an Option
may be exercised in whole or in part, and the method or methods by which,
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price, in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.


(iv)   Incentive Stock Options.


The terms of any Incentive Stock Option granted under the Plan shall comply in
all respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder.


(b)   Stock Appreciation Rights.


The Board and the Committee are hereby authorized to grant Stock Appreciation
Rights. A Stock Appreciation Right granted under the Plan shall confer on the
holder thereof a right to receive, upon exercise thereof, the excess of (1) the
Fair Market Value of one Share on the date of exercise or, if the Board or the
Committee shall so determine in the case of any such right other than one
related to any Incentive Stock Option, at any time during a specified period
before or after the date of exercise over (2) the grant price of the right as
specified by the Board or the Committee. Subject to the terms of the Plan, the
grant price, term, methods of exercise, methods of settlement, and any other
terms and conditions of any Stock Appreciation Right shall be as determined by
the Board or the Committee. The Board and the Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right as it
may deem appropriate.


(c)           Restricted Stock and Restricted Stock Units.


(i)   Issuance.


The Board and the Committee are hereby authorized to grant Awards of Restricted
Stock and Restricted Stock Units.


(ii)   Restrictions.


Shares of Restricted Stock and Restricted Stock Units shall be subject to such
restrictions as the Board or the Committee may impose (including, without
limitation, any limitation on the right to receive any dividend or other right
or property), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Board or the Committee
may deem appropriate.
 

--------------------------------------------------------------------------------


 
(iii)   Registration.


Any Restricted Stock granted under the Plan may be evidenced in such manner as
the Board or the Committee may deem appropriate, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of Shares of restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.


(iv)   Forfeiture.


Except as otherwise determined by the Board or the Committee, upon termination
of employment (as determined under criteria established by the Board or the
Committee) for any reason, the Company may require that all Shares, securities
or other rights granted under this Plan shall be forfeited and reacquired by the
Company; provided, however, that the Board or the Committee may, when it finds
that a waiver would be in the best interests of the Company, waive in whole or
in part any or all remaining restrictions with respect to any Option.


(d)   Performance Awards.


The Board and the Committee are hereby authorized to grant Performance Awards.
Subject to the terms of the Plan, a Performance Award granted under the Plan (1)
may be denominated or payable in cash, Shares (including, without limitation,
Restricted Stock), other securities, other Awards, or other property and (2)
shall confer on the holder thereof rights valued as determined by the Board or
the Committee and payable to, or exercisable by, the holder of the Performance
Award, in whole or in part, upon the achievement of such performance goals
during such performance periods as the Board or the Committee shall establish.
Subject to the terms of the Plan and any applicable Award Agreement, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted, and the
amount of any payment or transfer to be made pursuant to any Performance Award
shall be determined by the Board or the Committee. The goals established by the
Board or the Committee shall be based on any one, or combination of, earnings
per share, return on equity, return on assets, total shareholder return, net
operating income, cash flow, revenue, economic value added, increase in Share
price or cash flow return on investment, or any other measure the Board or the
Committee deems appropriate. Partial achievement of the goal(s) may result in a
payment or vesting corresponding to the degree of achievement.


(e)   Dividend Equivalents.


The Board and the Committee are hereby authorized to grant Awards under which
the holders thereof shall be entitled to receive payments equivalent to
dividends or interest with respect to a number of Shares determined by the Board
or the Committee, and the Board and the Committee may provide that such amounts
(if any) shall be deemed to have been reinvested in additional Shares or
otherwise reinvested. Subject to the terms of the Plan, such Awards may have
such terms and conditions as the Board or the Committee shall determine.


(f)   Other Stock-Based Awards.


The Board and the Committee are hereby authorized to grant such other Awards
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as are deemed by the Board or the Committee
to be consistent with the purposes of the Plan, provided, however, that such
grants must comply with applicable law. Subject to the terms of the Plan, the
Board or the Committee shall determine the terms and conditions of such Awards.
 

--------------------------------------------------------------------------------


 
(g)   General.


(i)   No Cash Consideration for Awards.


Awards shall be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.


(ii)   Awards May Be Granted Separately or Together.


Awards may, in the discretion of the Board or the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
or any award granted under any other plan of the Company or any Affiliate.
Awards granted in addition to or in tandem with other Awards, or in addition to
or in tandem with awards granted under any other plan of the Company or any
Affiliate, may be granted either at the same time or at a different time from
the grant of such other Awards.


(iii)   Forms of Payment under Awards.


Subject to the terms of the Plan and of any applicable Award Agreement, payments
or transfers to be made by the Company or an Affiliate upon the grant, exercise,
or payment of an Award may be made in such form or forms as the Board or the
Committee shall determine, including, without limitation, cash, Shares, other
securities other Awards, or other property, or any combination thereof, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Board or the Committee. Such rules and procedures may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents in respect of installment or deferred payments.


(iv)   Limits on Transfer of Awards.


Unless otherwise permitted by the Board or Committee, no Award (other than
Released Securities), and no right under any such Award, shall be assignable,
alienable, saleable, or transferable by a Participant otherwise than by will or
by the laws of descent and distribution; provided, however, that, if so
determined by the Board or the Committee, a Participant may, in the manner
established by the Board or the Committee, (1) designate a beneficiary or
beneficiaries to exercise the rights of the Participant, and to receive any
property distributable, with respect to any Award upon the death of the
Participant or (2) transfer any Award other than an Incentive Stock Option for
bona fide estate planning purposes. Each Award, and each right under any Award,
shall be exercisable, during the Participant's lifetime, only by the
Participant, a permitted transferee or, if permissible under applicable law, by
the Participant's guardian or legal representative. No Award (other than
Released Securities), and no right under any such Award, may be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate, unless otherwise permitted and approved by
the Board or Committee.

(v)   Term of Awards.


The term of each Award shall be for such   period as may be determined by the
Board or the Committee; provided, however, that in no event shall the term of
any Incentive Stock Option exceed a period of ten years from the date of its
grant.



--------------------------------------------------------------------------------




(vi)   Share Certificates.


All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Board or the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable federal or state
securities laws, and the Board or the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.




SECTION VII


AMENDMENT & TERMINATION


Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:


(a)   Amendments to the Plan.


The Board of Directors of the Company may amend, alter, suspend, discontinue, or
terminate the Plan, including, without limitation, any amendment, alteration,
suspension, discontinuation, or termination that would impair the rights of any
Participant, or any other holder or beneficiary of any Award theretofore
granted, without the consent of any share owner, Participant, other holder or
beneficiary of an Award, or other Person.


(b)   Amendments to Awards.


The Board and the Committee may waive any conditions or rights under, amend any
terms of, or amend, alter, suspend, discontinue, or terminate, any Awards
theretofore granted, prospectively or retroactively, without the consent of any
Participant, other holder or beneficiary of an Award.


(c)   Adjustments of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events.


Except as provided in the following sentence, the Board and the Committee shall
be authorized to make adjustments in the terms and conditions of, and the
criteria included in, Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4 (b) hereof)
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Board or the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available   under the Plan.


In the case of any Award that is intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code, neither the Board nor
the Committee shall have authority to adjust the Award in any manner that would
cause the Award to fail to meet the requirements of Section 162 (m).


(d)   Correction of Defects, Omissions, and Inconsistencies.


The Board and the Committee may correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry the Plan into effect.



--------------------------------------------------------------------------------




SECTION VIII


GENERAL PROVISIONS


(a)           No Rights to Awards.


No Employee, Participant or other Person shall have any claim or right to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees, Directors, Consultants, other holders or beneficiaries
of Awards under the Plan. The terms and conditions of Awards need not be the
same with respect to each recipient.


(b)           Delegation.


The Board and the Committee may delegate to one or more officers or managers of
the Company or any Affiliate, or a committee of such officers or managers, the
authority, subject to such terms and limitations as the Board or Committee shall
determine, to grant Awards to, or to cancel, modify, waive rights with respect
to, alter, discontinue, suspend, or terminate Awards held by Employees,
Consultants, or other holders or beneficiaries of Awards under the Plan who are
not officers or directors of the Company for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended, and who also are not “covered
employees” for purposes of Section 162(m) of the Code.


(c)           Withholding.


The Company or any Affiliate shall be authorized to withhold from any Award
granted or any payment due or transfer made under any Award or under the Plan
the amount (in cash, Shares, other securities, other Awards, or other property)
of withholding taxes due in respect of an Award, its exercise, or any payment or
transfer under such Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company or Affiliate to satisfy all
obligations for the payment of such taxes.


(d)           No Limit on other Compensation Arrangements.


Nothing contained in the Plan shall prevent the Company or any Affiliate from
adopting or continuing in effect other or additional compensation arrangements,
and such arrangements may be either generally applicable or applicable only in
specific cases.


(e)           No Right to Employment.


The grant of an Award to any Person shall not be construed as giving a
Participant the right to remain an employee, director or consultant of the
Company or any Affiliate. Further, the Company or an Affiliate may at any time
terminate the service of any employee, director or consultant, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement.


(f)           Governing Law.


This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions), shall be governed by and construed in
accordance with the laws of the State of California, notwithstanding any
conflict-of-laws doctrines of such state or other jurisdiction to the contrary,
and without the aid of any canon, custom or rule of law requiring construction
against the draftsman, as well as applicable federal law.


(g)           Severability.


If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction, or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Board or the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Board or the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person, or Award, and the remainder of the Plan and any
such Award shall remain in full force and effect.



--------------------------------------------------------------------------------


 
(h)           No Trust or Fund Created.


Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Company or any Affiliate.


(i)           No Fractional Shares.


No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, and the Board and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Share, or whether such fractional Shares of any rights thereto shall
be canceled, terminated, or otherwise eliminated.


(j)           Headings.


Headings are given to the Sections and subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.




SECTION IX


EFFECTIVE DATE OF THE PLAN


Subject to the approval of the shareholders of the Company, the Plan shall be
effective April 7, 2009 (the “Effective Date”); provided, however, that to the
extent that Awards are granted under the Plan before its approval by
shareholders, the Awards will be contingent on approval of the Plan by the
shareholders of the Company at an annual meeting, special meeting, or by written
consent.




SECTION X


TERM OF THE PLAN


No Award shall be granted under the Plan more than 10 years after the Effective
Date.


However, unless otherwise expressly provided in an applicable Award Agreement,
any Award theretofore granted may extend beyond such date, and the authority of
the Board and the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board of Directors of the Company to amend the
Plan, shall extend beyond such date.


The foregoing 2009 Equity Incentive Plan was duly adopted and approved by the
Board of Directors on April 7, 2009.
 

--------------------------------------------------------------------------------


 

